                                       Case 2:17-cv-00346-JCM-VCF Document 295 Filed 05/24/21 Page 1 of 4




                                   1    James J. Pisanelli, Esq., Bar No. 4027
                                        JJP@pisanellibice.com
                                   2    Debra L. Spinelli, Esq., Bar No. 9695
                                        DLS@pisanellibice.com
                                   3    M. Magali Mercera, Esq., Bar No. 11742
                                        MMM@pisanellibice.com
                                   4    PISANELLI BICE PLLC
                                        400 South 7th Street, Suite 300
                                   5    Las Vegas, Nevada 89101
                                        Telephone: 702.214.2100
                                   6
                                        Attorneys for Paris Las Vegas
                                   7    Operating Company, LLC
                                   8                               UNITED STATES DISTRICT COURT
                                   9                                      DISTRICT OF NEVADA
                                  10    TPOV ENTERPRISES 16, LLC, a Delaware           CASE NO. 2:17-cv-00346-JCM-VCF
                                        Limited Liability Company,
                                  11
                                                             Plaintiff,                   STIPULATION AND ORDER TO EXTEND
400 SOUTH 7TH STREET, SUITE 300




                                  12    vs.                                               DEADLINES TO FILE RESPONSES TO
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                                                                          MOTIONS FOR SUMMARY JUDGMENT
                                  13    PARIS LAS VEGAS OPERATING                         AND REPLY BRIEFS IN SUPPORT OF
                                        COMPANY, LLC, a Nevada limited liability
                                  14    company,                                          THE SAME [ECF NOS. 269-72] AND SET
                                                                                          BRIEFING SCHEDULE REGARDING
                                  15                         Defendant.                   FORTHCOMING MOTION TO STAY

                                  16    PARIS LAS VEGAS OPERATING                                 (THIRD REQUEST)
                                        COMPANY, LLC, a Nevada limited liability
                                  17    company,
                                  18                         Counterclaimant.
                                        vs.
                                  19
                                        TPOV ENTERPRISES, LLC, a Delaware
                                  20    Limited Liability Company, TPOV
                                        ENTERPRISES 16, LLC, a Delaware Limited
                                  21    Liability Company, Rowen Siebel, an
                                        individual.
                                  22
                                                             Counter-defendants.
                                  23
                                  24
                                  25           Pursuant to LR IA 6-1, Plaintiff/Counterdefendant TPOV Enterprises 16, LLC ("TPOV 16");

                                  26    Counterdefendant TPOV Enterprises, LLC ("TPOV"); Counterdefendant Rowen Seibel ("Seibel")

                                  27    (collectively, "Seibel and the TPOV Entities"); and Defendant/Counterclaimant Paris Las Vegas

                                  28


                                                                                      1
                                       Case 2:17-cv-00346-JCM-VCF Document 295 Filed 05/24/21 Page 2 of 4




                                   1    Operating Company, LLC ("Paris") (collectively, the "Parties"), by and through their undersigned
                                   2    counsel of record, stipulate and agree as follows:
                                   3            1.     On March 12, 2021, Plaintiff/Counterdefendants filed a Motion for Summary
                                   4    Judgment on Paris' Counterclaims. (ECF Nos. 269, 272.)
                                   5            2.     On March 12, 2021, Paris filed a Motion for Summary Judgment on all of TPOV 16's
                                   6    claims and Paris' counterclaims. (ECF Nos. 270-271.)
                                   7            3.     On April 8, 2021, the Parties stipulated to extend the deadline to respond to the
                                   8    respective motions for summary judgment to April 30, 2021, and to extend the deadline to file reply
                                   9    briefs in support of their respective motions for summary judgment to May 21, 2021. (ECF No.
                                  10    291.)
                                  11            4.     On April 9, 2021, this Court entered an Order granting the Parties' Stipulation. (ECF
400 SOUTH 7TH STREET, SUITE 300




                                  12    No. 292.)
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13            5.     On April 29, 2021, the Parties stipulated to extend the deadline to respond to the
                                  14    respective motions for summary judgment to May 24, 2021, and to extend the deadline to file reply
                                  15    briefs in support of their respective motions for summary judgment to June 14, 2021. (ECF No.
                                  16    293.)
                                  17            6.     On April 30, 2021, this Court entered an Order granting the Parties' Stipulation. (ECF
                                  18    No. 294.)
                                  19            7.     Good cause exists to extend the briefing schedules for the motions for summary
                                  20    judgment. Recently, in the case Seibel v. PHWLV, LLC, Case No. A-17-751759-B (the "State Court
                                  21    Matter"), currently pending before the Eighth Judicial District Court of the State of Nevada, County
                                  22    of Clark ("State Court"), the State Court granted Paris and its affiliates' Motion to Compel
                                  23    Documents Withheld on the Basis of the Attorney-Client Privilege Pursuant to the Crime-Fraud
                                  24    Exception. The State Court has ordered Paris and its affiliates to prepare the Findings of Fact,
                                  25    Conclusions of Law and Order. Paris has provided draft Findings of Fact, Conclusions of Law and
                                  26    Order to Plaintiff/Counterdefendants and the Parties are in the process of reviewing and exchanging
                                  27    revisions. The Parties anticipate that the State Court's Findings of Fact, Conclusions of Law and
                                  28


                                                                                             2
                                       Case 2:17-cv-00346-JCM-VCF Document 295 Filed 05/24/21 Page 3 of 4




                                   1    Order Granting the Motion to Compel Documents Withheld on the Basis of the Attorney-Client
                                   2    Privilege Pursuant to the Crime-Fraud Exception will be entered in short order.
                                   3            8.      Pursuant to an agreement between the Parties, discovery propounded in the State
                                   4    Court Matter can be used in this matter and discovery propounded in this matter can be used in the
                                   5    State Court Matter. Plaintiff/Counterdefendants have indicated they intend to seek review (through
                                   6    a writ petition to the Nevada Supreme Court) of the State Court's ruling and a stay of enforcement
                                   7    of the order, once entered in the State Court Matter, pending the outcome of their writ. Without
                                   8    waiver of any arguments or rights by the Parties, the Parties have discussed whether the remaining
                                   9    briefing of the summary judgment motions in this matter should be stayed until either
                                  10    Plaintiff/Counterdefendants produce the documents ordered compelled by the State Court or until
                                  11    resolution of their anticipated writ.
400 SOUTH 7TH STREET, SUITE 300




                                  12            9.      While the Parties have not reached an agreement as to any potential stay, they have
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13    agreed to present the issue to this Court for resolution and continue the deadlines to file responses to
                                  14    motions for summary judgment and replies thereto to allow this Court time to consider and rule upon
                                  15    a forthcoming motion to stay to be filed by Paris.
                                  16            10.     Accordingly, the Parties have agreed as follows:
                                  17                    a. Paris shall file a motion to stay by or before June 4, 2021.
                                  18                    b. Plaintiff/Counterdefendants shall file their response to the forthcoming motion to
                                  19                        stay by or before June 18, 2021.
                                  20                    c. Paris shall file its reply by or before June 25, 2021.
                                  21                    d. The Parties respectfully request that the Court set a hearing on the forthcoming
                                  22                        motion to stay the first week of July 2021, or as soon thereafter as this Court's
                                  23                        schedule permits.
                                  24            11.     Unless this Court orders otherwise after ruling upon the forthcoming motion to stay,
                                  25    the deadline to file responses to motions for summary judgment shall be extended from
                                  26    May 24, 2021, to July 28, 2021.
                                  27
                                  28


                                                                                             3
                                       Case 2:17-cv-00346-JCM-VCF Document 295 Filed 05/24/21 Page 4 of 4




                                   1           12.     Unless this Court orders otherwise after ruling upon the forthcoming motion to stay,
                                   2    the deadline to file reply briefs in support of motions for summary judgment shall be extended from
                                   3    June 14, 2021 to August 18, 2021.
                                   4           13.     This Stipulation and Order to extend deadlines to file dispositive motions is made in
                                   5    good faith, with good cause, and not for purposes of unduly delaying trial.
                                   6    DATED this 24th day of May 2021.                 DATED this 24th day of May 2021.
                                   7    PISANELLI BICE PLLC                              BAILEY KENNEDY
                                   8    By:    /s/ M. Magali Mercera               By:    /s/ Paul C. Williams
                                            James J. Pisanelli, Esq., Bar No. 4027     John R. Bailey, Esq., Bar No. 0137
                                   9        Debra L. Spinelli, Esq., Bar No. 9695      Dennis L. Kennedy, Esq., Bar No. 1462
                                            M. Magali Mercera, Esq., Bar No. 11742     Joshua P. Gilmore, Esq., Bar No. 11576
                                  10        400 South 7th Street, Suite 300            Paul C. Williams, Esq., Bar No. 12524
                                            Las Vegas, Nevada 89101                    Stephanie J. Glantz, Esq., Bar No. 14878
                                  11                                                   8984 Spanish Ridge Avenue
                                        Attorneys for Paris Las Vegas Operating        Las Vegas, NV 89148-1302
400 SOUTH 7TH STREET, SUITE 300




                                  12    Company, LLC
  LAS VEGAS, NEVADA 89101




                                                                                   Attorneys for TPOV Enterprises 16, LLC,
     PISANELLI BICE PLLC




                                  13                                               TPOV Enterprises, LLC and Rowen Seibel
                                  14
                                  15
                                  16                                                  ORDER
                                  17           IT IS SO ORDERED.

                                  18
                                                                                     UNITED STATES DISTRICT JUDGE
                                  19                                                         May 28, 2021
                                                                                     DATED:
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28


                                                                                          4
